Citation Nr: 0210641	
Decision Date: 08/27/02    Archive Date: 09/05/02	

DOCKET NO.  01-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
headaches.  

(The issue of entitlement to service connection for headaches 
will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1964 to 
June 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma 
Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen a claim seeking 
entitlement to service connection for headaches.

In June 2002 the veteran appeared at the RO and offered 
testimony before the undersigned member of the Board.  A 
transcript of the veteran's testimony as well as documentary 
evidence submitted on that occasion has been associated with 
her claims file.  

Having currently decided by way of the present Board decision 
that the veteran has in fact submitted new and material 
evidence sufficient to reopen her claim of entitlement to 
service connection for headaches, the Board will now 
undertake additional development with respect to the merits 
of that claim, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When development is complete, the Board will 
provide notice of the development as required by Rules of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan 23,2002) (to 
be codified at 38 C.F.R. § 20.903)).  After giving the notice 
and reviewing the veteran's and/or his representative's 
response, the Board will prepare a separate decision 
addressing the merits of the veteran's claim of entitlement 
to service connection for headaches.


FINDINGS OF FACT

1.  In a rating decision, dated in June 1997, the RO denied 
service connection for headaches, to include vascular-type 
headaches.  The veteran was notified of this adverse decision 
in a VA letter of October 1997, but she did not initiate an 
appeal.

2.  The evidence submitted since the June 1997 rating 
decision includes statements from private physicians as well 
as her sworn testimony at a personal hearing on appeal, which 
are neither redundant or cumulative and are so significant 
that they must be considered in connection with all the 
evidence to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the June 1997 RO rating decision 
that denied service connection for headaches, which is final, 
is new and material; and the claim for this benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§  3.156(a), 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5107(a) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-631 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  

In this case, the record reflects that the veteran has 
received the notice, which is contemplated by law.  In this 
regard, by the appeal rating decision and supplemental 
statement of the case the veteran and her representative have 
been notified of law and regulations governing the veteran's 
request to reopen her claim for service connection for 
headaches and the reasons for the determination made 
regarding her application.  Moreover, VA has made reasonable 
efforts to obtain all relevant records.  Specifically, the 
information and evidence that has been associated with the 
claims file consist of the service medical records, a report 
of a VA examination in May 1997, hearing testimony provided 
by the veteran and private medical and lay statements 
submitted by the veteran at her hearing.  Therefore, under 
these circumstances, VA has satisfied both his duty to notify 
and assist the veteran in this case, and adjudication of this 
appeal without remand to the RO for additional consideration 
under the new law poses no risk or prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Accordingly, the veteran's request to reopen a previously 
denied claim of entitlement to service connection for 
headaches is ready for appellate review.


New and Material Evidence

At the outset the current appeal stems from the veteran's 
request to reopen her claim of entitlement to service 
connection for headaches.  The veteran's initial claim for 
service connection for headaches was denied by the RO by 
rating decision dated in June 1997.  In September 2000 the 
veteran filed her application to reopen her previously denied 
claim.  Therefore, her application to reopen that claim was 
initiated prior to August 29, 2001, the effective date of the 
amended section 3.56, which redefines the term "material 
evidence" for the purpose of determining a previously denied 
claim can be reopened.  See 66 Fed. Reg. 45,620, 45,629-30 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).  

Where a law or regulation changes after a claim had been 
filed or reopened, or before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the claimant applies, unless the Congress provided 
otherwise or permitted the Secretary to do otherwise, and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 82 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
66 Fed. Reg. 37,953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions redefining the 
term "material evidence" are not applicable to the veteran's 
September 2000 claim to reopen, which is discussed below.  

In this case, the original claim for service connection for 
headaches was denied by the RO in a rating decision dated in 
June 1997.  That decision was predicated on a finding that 
there was no evidence of a chronic headache disorder in 
service or subsequent thereto.  The veteran was notified of 
this decision and of her appellate rights in a VA letter 
dated in October 1997, but no appeal was filed.  Because the 
veteran did not initiate an appeal to this adverse 
determination by the RO, it became final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened in the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, 
cumulative or redundant, and which by itself, along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d. 1356 (Fed. 
Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO rating decision in June 1997.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) ( 2001).  In 
addition, service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d) 
(2001).

The evidence of record at the time of the June 1997 denial 
included the veteran's service medical records showing that 
in April 1965 on a followup evaluation for flu-related 
symptoms, she was noted to have a nagging headache, nausea 
and malaise with no vomiting or diarrhea.  Her examiner 
reported that she did not appear sick but that her most 
recent white blood count had been abnormal.  A diagnostic 
impression was deferred.  Several days thereafter she 
presented with a report of feeling well but to still suffer 
from morning headaches.  

She was thereafter seen in July 1965 with complaints of a 
sore throat, gastrointestinal upset, nausea, nasal congestion 
and a frontal headache with pain behind the eyes.  Sinusitis 
was the diagnostic impression.  The veteran was also noted on 
an October 1965 consultation to have headaches in addition to 
being nervous and tense and feeling poorly.  Anxiety was 
diagnosed.  

Also before the RO in June 1997 was the report of a VA 
examination afforded the veteran in May 1997.  On this 
examination it was noted that the veteran's chief complaints 
included her headaches.  The veteran stated that she started 
having headaches when she was working in a gun factory while 
she was in the military and that they had persisted since 
that time.  She described her headaches as unilateral 
although they can be either on the left side or the right 
side.  She said that the duration of these headaches varied 
anywhere from 12 hours to 8 days and that she has them almost 
daily but in various degrees of severity.  Following a 
physical examination, including a neurological evaluation, 
the diagnoses include chronic headaches.

On the basis of the evidence described above, the RO in June 
1997 found that a chronic headache disability attributable to 
service was not demonstrated.  

The evidence which has been added to the record since the 
June 1997 RO rating decision denying service connection for 
headaches may be briefly summarized.  This evidence includes 
an August 2000 statement from the veteran's private 
physician, M. A. Shepp, M.D.  According to Dr. Shepp, she had 
received the veteran's service medical records and found that 
they clearly seemed to indicate that the veteran was treated 
for headaches.  She indicated that she had not been treating 
the veteran for a number of years and was not sure whether 
the veteran's medical records from the 1980's still existed.  
She stated that medical records are often discarded after 5 
to 10 years if not requested in the interval.  She further 
stated without access to these records she was unable to tell 
whether there was any documentation therein of the veteran's 
headaches dating back to the 1960's.  She however did recall 
treating the veteran for chronic and disabling headaches 
during the 1980's.  

Lay statements from the veteran's sister and several 
acquaintances and submitted into evidence at her June 2000 
hearing collectively recall memories of the veteran's 
experiencing frequent and/or persistent migraine headaches in 
the early and mid-1970's.  One acquaintance reported that the 
veteran's headaches made it impossible for her to work on any 
regular basis.  The veteran's sister stated that she first 
remembered the veteran having migraine headaches back in the 
early 1970's.  She further reported that the veteran's 
headaches had interfered with her sleep and had caused her to 
have problems focusing on her work and thereby resulted in 
her being terminated by her employer because of chronic 
absenteeism.  

In a letter, dated in May 2000, R. F. Savadove, M.D., stated 
that he initially saw the veteran between June 1976 and 
February 1978 for a total of 50 psychotherapy sessions and 
thereafter reevaluated her in the early 1980's.  He noted 
that during this period the veteran was referred to a 
neurologist who felt that her headaches appeared to be caused 
by muscle contractions related to underlying anxiety and 
controlled to some degree with Fiorinal.  Dr. Savadove 
further said that his "termination note" dated in March 1984 
indicates that his medical diagnosis was a mixed headache 
syndrome, which would be a combination of both tension 
(muscle contraction) headaches and vascular (migraine) 
headaches.  He lastly recalled that the veteran's headaches 
continued throughout the time that he saw her and that she 
certainly had them in 1976 and a history of having them 
before that time although he did not have the exact date.  He 
did note that the neurologist who he had referred her to had 
in a letter to him dated in October 1980 reported that she 
suffered from chronic headaches, which first began at about 
age 25 and had become almost daily by 1979.  Dr. Savadove 
added that his notes would indicate that the veteran's 
headaches began in the early 1970's.

At her personal hearing in June 2002 the veteran described 
functional limitations resulting from her headaches and 
treatment provided to her for headaches in service and 
subsequent thereto.  She said she didn't think that she had 
one single week without a headache following service.  

The Board has reviewed the additional evidence received since 
the RO's June 1997 rating decision that denied service 
connection for headaches.  The private medical statements and 
lay statements show that the veteran has a history of 
persistent headaches following her period of service, which 
were noted by treating physicians in the mid-1970's and early 
1980's.  The veteran's headaches were also evident to her 
sister and several other acquaintances during the approximate 
same time period.  

The veteran has testified under oath concerning the onset of 
her headaches in service and their continuation thereafter.  
Her testimony is presumed credible for the purpose of 
considering whether it constitutes new and material evidence.  
For the purpose of making such a determination, the 
credibility of newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in cases where the determinative issue involves 
continuity of symptomatology, testimony may suffice to reopen 
a claim, if testimony relates to continuity of symptomatology 
that was not previously provided with the original claim, and 
it provides a direct link between the veteran's active 
service and the current state of her condition.  See Falzone 
v. Brown, 8 Vet. App. 398 (1995).  The veteran's testimony 
summarized above meets this test.  Further, private medical 
statements have been submitted which tend to relate a history 
of persistent headaches to the headaches noted in service.  
This evidence is clearly new as it is neither cumulative nor 
redundant and by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Therefore, the Board finds that the 
evidence submitted since the June 1997 rating action is new 
and material.  Thus, the claim of entitlement to service 
connection for headaches is reopened, and the merits of the 
veteran's claim must be addressed in light of all the 
evidence of record.



ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for headaches has been presented.  To this 
extent, the appeal is granted. 



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

